NEBEKER, Chief Judge,
concurring:
While I agree with my colleagues that remand is the appropriate outcome in the instant case, I find the appellant’s argument not only cogent but nearly persuasive. While I am not prepared to hold that the appellant is entitled, as a matter of law, to a 100% rating, the question of clear error is very close. The evidence of record appears most persuasive of a finding of unemployability despite the Board’s failure to reach such a conclusion, and on remand, the Board should make the effort to consider the argument on clear error contained in the appellant’s brief in this Court. Had such argument been made to the Board before, I doubt the appeal to us would have been necessary.
Further, in my view, the Board also has reached its conclusion as to Mr. Zink’s employability without supportive evidence, contrary to this Court’s holding in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991). Where the only evidence of record suggests the veteran is not employable, the Board’s ipse dixit determination that he can be employed violates our holding in Colvin.